Citation Nr: 0733611	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  95-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date prior to January 19, 1995, 
for the grant of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision the RO 
granted entitlement to DIC benefits effective January 19, 
1995.  The appellant perfected an appeal of the effective 
date assigned.

Her appeal was previously before the Board in December 2003, 
at which time the Board remanded the case for additional 
development.  In February 2006, the Board found that the 
development previously undertaken was not sufficient and 
remanded the case again.  As discussed below, the Board must 
remand the case again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the Board discussed the need for, not 
records, but copies of forms from the Social Security 
Administration (SSA).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
The effective date of an award of DIC shall be the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise, the date of receipt of the claim.  38 U.S.C.A. § 
5110(d) (West 2002); 38 C.F.R. § 3.400(c)(2) (2007).  

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services) must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.152 (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health and Human Services filed with the 
SSA will be considered a claim for VA death benefits, and to 
have been received by VA as of the date of receipt by the 
SSA.  The receipt of such an application (or copy thereof) by 
VA will not preclude a request for any necessary evidence.  
38 U.S.C.A. § 5105 (West 2002); 38 C.F.R. § 3.153 (2007).  

The appellant contends that she is entitled to an effective 
date in May 1982, the month of the veteran's death, for the 
award of DIC benefits on the basis that her claim for the 
lump sum death benefit from the SSA constituted a claim for 
VA DIC benefits.  She submitted a copy of her award letter 
from SSA showing that she was awarded the lump sum death 
benefit in June 1982.  Her appeal was remanded in December 
2003 to obtain a copy of the claim she filed with the SSA in 
1982.  The RO requested a copy of all documents in the SSA 
claims file, specifically the 1982 application, but the SSA 
responded that the records had been destroyed.  

In Kay v. Principi, 16 Vet. App. 529 (2002), a case with a 
nearly identical fact pattern, the United States Court of 
Appeals for Veterans Claims (Court) found that the Board had 
erred in denying entitlement to an earlier effective date 
without having obtained a copy of the application form used 
by SSA at the time the surviving spouse applied for the lump 
sum death payment.  The Court stated "[i]t is difficult for 
the Court to believe that a government agency does not keep 
an archival record of all the forms it has authorized for use 
throughout its existence."  Kay, 16 Vet. App. at 533.  In 
order to determine, therefore, whether the application that 
the appellant filed with SSA in 1982 constituted a joint 
application for SSA and VA survivor benefits, the RO should 
contact the SSA and obtain copies of the forms that were used 
in 1982 for claiming entitlement to survivor benefits and the 
lump sum death benefit.  

In February 2006, after providing the above explanation of 
why copies of SSA forms were needed, the Board remanded the 
case for the agency of original jurisdiction (AOJ) to obtain 
from the SSA Program Service Center (PSC) a copy of the 
generic applications that were used in May and June 1982 for 
claiming entitlement to the following benefits: the lump sum 
death benefit, childs' benefits (death), widows' benefits, 
mothers' and fathers' benefits, and parents' benefits.  

In January 2007, the AOJ forwarded to the SSA NRC, "The 
CAVES," VA Project a request entitled "SSA Disability 
Records Requested by VA."  In small print it asked for 
copies of the generic applications that were used in May and 
June 1982 for claiming entitlement to the following benefits: 
the lump sum death benefit, childs' benefits (death), widows' 
benefits, mothers' and fathers' benefits, and parents' 
benefits.  SSA responded that they could not send the medical 
records requested because the folder had been destroyed.  The 
AOJ issued a supplemental statement of the case in which it 
reported a negative response from SSA.  Of course, the Board 
had not remanded for medical records.  Apparently, something 
had been lost in translation.  Either "the Caves" was not 
the appropriate place for the AOJ to send the request to or 
the SSA personnel had not understood the request.  

In any event, 2 principles apply.  The Court has held that a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders and that 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Additionally, the Veterans Claims Assistance Act of 2000 
requires that, "Whenever the [VA] attempts to obtain records 
from a Federal department or agency under [38 U.S.C. 
§ 5103A(b) or(c)] the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  Consequently, we must 
continue our efforts to obtain copies of the SSA forms.   

Accordingly, although the Board regrets the continued delay, 
due process requires that the case is REMANDED for the 
following action:

1.  The AOJ should telephone the SSA 
number provided on the January 2007 SSA 
response.  Point out that we need 
copies of forms, not medical records.  
Ask where such a request should be 
directed.  Thereafter, the AOJ should 
by letter, not a standard medical 
records request form, from the SSA 
Program Service Center (PSC), or other 
appropriate facility, a copy of the 
generic applications that were used in 
May and June 1982 for claiming 
entitlement to the following benefits: 
the lump sum death benefit, childs' 
benefits (death), widows' benefits, 
mothers' and fathers' benefits, and 
parents' benefits.  If the PSC responds 
that an archival record of those 
applications is not available from the 
PSC, but may be available from another 
SSA component, including the SSA 
Central Office, the AOJ should contact 
that component to obtain copies of the 
application forms.  If the SSA again 
responds about medical records, the AOJ 
should continue its efforts until 
copies of the forms are obtained or 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought on 
appeal remains denied, the appellant 
and her representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


